 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   BONNI L. MALONE,                                     Case No.: 2:19-cv-00150-APG-NJK
12          Plaintiff(s),                                               ORDER
13   v.                                                              [Docket No. 18]
14   NANCY A. BERRYHILL,
15          Defendant(s).
16         The Court ordered that the parties confer and file a joint certification. Docket No. 13. As
17 Ms. Malone is appearing pro se, she conferred on her own behalf and consented to the filing of the
18 certification. As to any represented party, such as the Commissioner, the Court ordered that the
19 conference must be handled by an “attorney[] of record.” Id. The conference in this case was not
20 handled by an attorney of record for the Commissioner, so the joint certification is STRICKEN.
21 The Commissioner shall comply with the order at Docket No. 13, and file a proper joint
22 certification by April 26, 2019.
23         IT IS SO ORDERED.
24         Dated: April 19, 2019
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    1
